Citation Nr: 1207790	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of a higher rating when the claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board observes that the record indicates that the Veteran may be unemployable in due to his service-connected PTSD.  See August 2009 VA examination.  Thus, a TDIU is part of claim for a higher initial rating for PTSD currently before the Board and must be adjudicated as such. As such, the Board as characterized the issues as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012 written argument, the Veteran's representative stated that the Veteran's service-connected PTSD was more severe than initially evaluated and continued to worsen and deteriorate, warranting a higher initial evaluation.  The representative referred to the August 2009 VA examination stating that his symptoms support his contentions and he should be granted a higher evaluation consistent with his disability. 

Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the representative's assertions that the Veteran's service-connected PTSD is worse and the fact that the most recent VA examination was conducted in August 2009, a new examination is necessary to assess the current severity of the Veteran's PTSD.  

The Board notes that the most recent medical treatment records are dated 2005.  As the matter must be remanded for a VA examination, the RO should arrange to obtain any recent medical treatment records relating to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements describing fully the various symptoms resulting from his service-connected PTSD, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed PTSD since 2005.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  The Veteran should then be afforded a VA psychiatric examination to determine the nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work. The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Readjudicate the Veteran's claim for a higher initial rating for PTSD, to include adjudicating the TDIU aspect of his appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

